ABYSS GROUP, LLC

 

December 31, 2010

 

Mr. William O'Hara, Chief Operating Officer and Director

Galaxy Gaming, Inc.

6980 O'Bannon Drive

Las Vegas, NV 89117

 

RE: ASSIGNMENT OF LEASE

 

Dear Mr. O'Hara:

 

Pursuant to Section 10 of the Lease Agreement between Galaxy Gaming, Inc. and
Abyss Group, LLC dated August 31, 2010 for the premises located at 6980 O'Bannon
Drive, Las Vegas Nevada, (“Agreement”) please be advised that Abyss Group, LLC
has assigned its interest in the Agreement to the Therese Saucier Living Trust.
Effective January 1, 2011, the Landlord in the Agreement shall be the Therese
Saucier Living Trust and all future rent payments and any future inquiries
should be direct to the Therese Saucier Living Trust. Thank you for your past
business.

 

Sincerely,

 

ABYSS GROUP, LLC

 

/s/ Therese Saucier

By: Therese Saucier, Manager



1

 

 